NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2446-17T2

AMY E. GLASER,

          Plaintiff-Respondent,

v.

LAWSON SCOTT GLASERGREEN,

     Defendant-Appellant.
________________________________

                    Submitted February 26, 2019 – Decided March 7, 2019

                    Before Judges Fisher and Hoffman.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Hunterdon County,
                    Docket No. FD-10-0134-08.

                    Lawson Scott Glasergreen, appellant pro se.

                    Amy E. Glaser, respondent pro se.

PER CURIAM

          The parties were married in New Jersey in 1993 and divorced in Colorado

in 2002. Their oldest child was born in 1997 and attends an out-of-state Ivy
League university; the youngest was born in 2000 and attends a post-secondary

vocational school in land conservation in Arizona. Plaintiff resides in New

Jersey; the children also reside here when they are not away at school.

Defendant resides in Kentucky.        The Colorado order that originally fixed

defendant's support obligations was registered in New Jersey in 2007; since

then, our courts have addressed a number of applications regarding this

obligation.

        Recently, defendant moved to have the oldest child declared emancipated.

His motion was denied because the child was found to be a fulltime college

student. The motion to reduce the child support obligation for other reasons was

denied because no changed circumstances were presented.

        Defendant appeals the December 15, 2017 order that memorialized those

determinations, arguing, among other things, that his child support obligation as

to the oldest child should have been terminated because he believes Colorado

law requires emancipation when a child turns nineteen. Even if defendant had

shown this to be true,1 in 2007 our courts obtained – and have not since

relinquished – modification and enforcement jurisdiction over the child support

obligation when both parties moved to New Jersey. Plaintiff continues to reside


1
    Defendant's merits brief lacks citation to any Colorado legal authorities.
                                                                           A-2446-17T2
                                         2
in New Jersey, and, in light of that fact and defendant's failure to adequately

brief the matter, defendant has not demonstrated why our courts may not

continue to modify or enforce the child support obligation in these

circumstances and by reliance on New Jersey law.

      We find insufficient merit in defendant's arguments to warrant further

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                       A-2446-17T2
                                       3